Citation Nr: 0526387	
Decision Date: 09/27/05    Archive Date: 10/05/05

DOCKET NO.  03-21 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disability.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right knee disability.  

3.  Entitlement to service connection for a stroke.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from May 1968 until May 1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Detroit, Michigan.

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an April 1983 rating decision, the RO denied a claim 
of entitlement to service connection for bilateral knee 
disability.

2.  Evidence submitted since the April 1983 rating decision 
does not, by itself or when considered with previous evidence 
of record, relate to an unestablished fact necessary to 
substantiate the claim for service connection for right knee 
disability.  

3.  In a February 1993 rating decision, the RO denied a claim 
of entitlement to service connection for an acquired 
psychiatric disorder.

4.  Evidence submitted since the February 1993 rating 
decision does not, by itself or when considered with previous 
evidence of record, relate to an unestablished fact necessary 
to substantiate the claim for service connection for a 
psychiatric disability.  

5.  The competent evidence does not show that the veteran's 
stroke in 2002 was causally related to active service.


CONCLUSIONS OF LAW

1.  The April 1983 rating decision which denied the veteran's 
claim of entitlement to service connection for bilateral knee 
disability is final.  38 U.S.C.A. § 7105 (West 2002).

2.  The evidence received subsequent to the April 1983 rating 
decision is not new and material, and the requirements to 
reopen a claim of entitlement to service connection for a 
right knee disability have not been met.  38 U.S.C.A. 
§§ 5108, 5103, 5103A, 5107(b), 7105 (West 2002); 38 C.F.R. 
§§ 3.156, 3.159 (2004).

3.  The February 1993 rating decision which denied the 
veteran's claim of entitlement to service connection for an 
acquired psychiatric disability is final.  38 U.S.C.A. § 7105 
(West 2002).

4.  The evidence received subsequent to the February 1993 
rating decision is not new and material, and the requirements 
to reopen a claim of entitlement to service connection for an 
acquired psychiatric disability have not been met.  
38 U.S.C.A. §§ 5108, 5103, 5103A, 5107(b), 7105 (West 2002); 
38 C.F.R. §§ 3.156, 3.159 (2004).

5.  A stroke was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 and 
Supp. 2005).  In this regard, VA will inform the appellant of 
which information and evidence, if any, that he is to provide 
and which information and evidence, if any, VA will attempt 
to obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

A VA letter issued in June 2002 apprised the appellant of the 
information and evidence necessary to substantiate his 
claims.  Such correspondence also apprised him as to which 
information and evidence, if any, that he is to provide, and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  He was also advised to send any 
evidence in his possession, pertinent to the appeal, to VA.  
As such, the Board finds that the correspondence satisfied 
VA's duty to notify the veteran, as required by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), 38 U.S.C.A. § 5103, and 38 
C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet App 112 
(2004) (Pelegrini II).  However, in the present case, the 
appellant's claims were initially denied prior to the 
issuance of appropriate VCAA notice.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini II.  While the Court did not specify how the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  There is 
no basis for concluding that harmful error occurs simply 
because a claimant receives VCAA notice after an initial 
adverse adjudication.  See Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. April 14, 2005).

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of his case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The appellant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini II, to decide the appeal would not be 
prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  



Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Also of record are 
reports of VA and private post service treatment and 
examination.  Moreover, documentation associated with a claim 
of entitlement to disability benefits from the Social 
Security Administration (SSA) are of record.  Additionally, 
the veteran's statements in support of his claim, to include 
a transcript of testimony provided at a June 2005 hearing 
before the undersigned are of record.  

Further regarding the duty to assist, it is noted that the 
veteran has not been afforded a cardiovascular VA 
examination.  In this vein, the law holds that VA will 
provide a medical examination which includes a review of the 
evidence of record if VA determines it is necessary to decide 
the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.  38 U.S.C.A. §5103A(d)(2).  
Here, there is no evidence of any in-service complaints or 
treatment for a cardiac disability and no demonstration of 
symptomatology proximate to service such as to require 
examination under the VCAA.  

The Board has carefully reviewed the veteran's statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claims.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate each claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Relevant law and regulations

New and material evidence

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  When a veteran seeks to reopen a 
final decision, the first inquiry is whether the evidence 
presented or secured since the last final disallowance of the 
claim is "new and material."  
  
The Board notes that there has been a regulatory change with 
respect to the definition of new and material evidence, which 
applies prospectively to all claims made on or after August 
29, 2001.  See 38 C.F.R. § 3.156(a).   As the veteran filed 
his claim in January 2002, the revised version of the law is 
applicable in this case.

Under the revised regulation, "new" evidence is defined as 
evidence not previously submitted to agency decision-makers.  

"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a) (2004).   

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).  

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002)(eliminates the concept of a well-grounded claim).

Service connection

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease, in 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).



Presumptive service connection

Where a veteran served 90 days or more during a period of 
war, and arteriosclerosis becomes manifest to a degree of 10 
percent or more within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R.§§ 
3.307, 3.309 (2004).

I.  New and material evidence- acquired psychiatric 
disability 

Procedural history

In May 1986, the veteran raised a claim of entitlement to 
service connection for a "nervous condition."  However, he 
failed to respond to the RO's requests to furnish additional 
information and the claim was not considered at that time.  
Subsequently, the veteran raised a claim of entitlement to 
post-traumatic stress disorder (PTSD) in April 1992.  

In a February 1993 rating action, the RO considered and 
denied a claim of entitlement to service connection for an 
acquired psychiatric disorder.  From the text of that 
decision, it is clear that the PTSD claim was considered at 
that time as well.  The veteran did not appeal the 
determination and it became final.  See 38 U.S.C.A. § 7105.  

Discussion

In the September 2002 rating decision that is the subject of 
the instant appeal, the RO considered the merits of the 
veteran's claim of entitlement to service connection for a 
mental disability.  Presumably, then, it was found that new 
and material evidence had been received to reopen the 
formerly denied claim.  However, the preliminary question of 
whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on its merits.  Barnett v. 
Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 
F.3d 130 (Fed. Cir. 1996).  Therefore, regardless of the 
manner in which the RO characterized the issue, the initial 
question before the Board is whether new and material 
evidence has been received.  

The evidence of record at the time of the last final rating 
decision in February 1993 included the veteran's service 
medical records, VA hospitalization summaries dated in 1992 
and private treatment reports.  An August 1988 letter written 
by C. C. D., M.D., was also affiliated with the claims 
folder.  

The service medical records indicate that the veteran was 
involved in a motor vehicle accident in service and that he 
had residual complaints of headaches.  Such records also 
indicate one complaint of anxiety and bed wetting in May 
1970.  There were no additional complaints pertinent to a 
psychiatric disorder and the veteran's separation examination 
was normal.  Additionally, he denied any psychiatric symptoms 
in a report of medical history completed at the time of his 
discharge.

The VA hospitalization report showed treatment for 
psychiatric symptoms from March 1992 to April 1993.  His 
symptoms included depression, auditory hallucinations, mood 
swings and poor impulse control.  The veteran was diagnosed 
with PTSD and "rule out major affective disorder."  
However, such evidence did not indicate any stressful events 
in service and did not address the etiology of the veteran's 
psychiatric symptoms.  

Based on the evidence as described above, the RO denied the 
claim of service connection.  It was expressed that the 
record lacked sufficient competent evidence to relate the 
veteran's current psychiatric diagnoses to service. 

Subsequent to the last final rating decision in February 
1993, further evidence has been associated with the claims 
file.  Such evidence includes additional VA hospital 
summaries and outpatient treatment reports, along with a VA 
mental status examination performed in June 1995.  
Furthermore, private treatment records from Detroit Riverview 
Hospital, as well as various psychiatric assessments and 
evaluations performed in conjunction with a disability 
determination of the Social Security Administration (SSA) 
have been added to the record.  Finally, a transcript of the 
veteran's June 2005 hearing before the undersigned is now 
associated with the claims folder.  Such evidence reveals 
continued psychiatric complaints and symptoms.  Such evidence 
also indicates diagnoses of dysthymia, major depression with 
psychotic features and dementia associated with alcoholism.  
However, this evidence does not contain any competent 
opinions causally relating any current psychiatric disability 
to the veteran's active duty.  

Additionally, in June 2005 the veteran offered testimony at a 
hearing before the undersigned.  Specifically, he discussed 
an automobile accident in which he was involved during 
service.  He stated that, as a result of such accident, he 
was treated at a mental hospital while on active duty.  

Once again, the requirements to reopen a claim under 
38 C.F.R. § 3.156(a) are twofold.  First, a submission of 
evidence must be found to be "new."  Here, the evidence 
added to the record after February 1993 was not previously 
before agency decision makers.  Nevertheless, such medical 
evidence is not new.  Indeed, it merely reflects current 
psychiatric complaints and treatment, which was already 
established at the time of the last final rating action.  
Therefore, the medical evidence submitted subsequent to that 
decision is cumulative and redundant and cannot serve as a 
basis for reopening the claim.  

The veteran's June 2005 testimony is found to be new, as it 
contains detailed  statements as to traumatic events in 
service to which the veteran, for the first time,  attributed 
his present psychiatric disability.  However, while the 
veteran's testimonial evidence is new, it is not material 
under 38 C.F.R. § 3.156(2).  Indeed, it fails to relate to an 
unestablished fact necessary to substantiate the claim.  See 
38 C.F.R. § 3.156(a).  Put another way, such evidence fails 
to support a finding that a chronic psychiatric disability 
was incurred in service or that his current condition relates 
to active service.  The absence of such evidence was the 
basis for the denial issued in February 1993 and as such 
evidence continues to be lacking there is no basis to reopen 
the claim.  Moreover, while the veteran himself has expressed 
an opinion that his current psychiatric problems are due to 
an in-service automobile accident, lay assertions of medical 
causation cannot serve as the predicate to reopen a claim 
under § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  

In conclusion, new and material evidence has not been 
received to reopen the veteran's claim of entitlement to 
service connection for a psychiatric disability, previously 
denied in a February 1993 rating action.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

II.  New and material evidence- right knee disability

Procedural history

In March 1982, the veteran raised a claim of entitlement to 
service connection for a bilateral knee disability.  However, 
he failed to respond to the RO's requests to appear for a VA 
examination.  As a result, the claim was denied in August 
1982.  However, the veteran was informed that his claim would 
be reconsidered if he was willing to report for examination.  
Ultimately, a VA examination was conducted in February 1983.  
The RO then reconsidered the claim in April 1983.  At that 
time, service connection was denied.  The veteran did not 
appeal the determination and it became final.  See 
38 U.S.C.A. § 7105.  

Discussion

In the September 2002 rating decision that is the subject of 
the instant appeal, the RO considered the merits of the 
veteran's claim of entitlement to service connection for a 
right knee disability.  Presumably, then, it was found that 
new and material evidence had been received to reopen the 
formerly denied claim.  However, the preliminary question of 
whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on its merits.  Barnett v. 
Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 
F.3d 130 (Fed. Cir. 1996).  Therefore, regardless of the 
manner in which the RO characterized the issue, the initial 
question before the Board is whether new and material 
evidence has been received.  

The evidence of record at the time of the last final rating 
decision in April 1983 included the veteran's service medical 
records, a December 1982 VA hospitalization summary and a 
February 1983 VA examination report. 

The service medical records do not reveal any complaints of, 
or treatment for, a right knee disability.  The veteran's 
separation examination was normal.  Additionally, he denied 
"trick" or locked knee in a report of medical history 
completed at the time of his discharge.  He did indicate 
swollen or painful joints, but the right knee was not 
explicitly mentioned.  

The December 1982 VA hospitalization summary reflected 
complaints of chronic leg pain secondary to frostbite, but 
contained no findings pertinent to an orthopedic disability 
of the right knee.  The February 1983 VA examination noted a 
finding of arthralgia of the knees, but there was no opinion 
linking such condition to active duty.

Based on the evidence as described above, the RO denied the 
claim of service connection.  It was expressed that the 
record was absent evidence of a bilateral leg disability in 
service, nor was a current disability established. 

Subsequent to the last final rating decision in April 1983, 
further evidence has been associated with the claims file.  
Such evidence includes additional VA examination reports and 
hospital summaries.  Further, outpatient treatment reports 
have also been added to the claims folder.  Moreover, private 
treatment records from Detroit Riverview Hospital, to include 
various orthopedic assessments and evaluations performed in 
conjunction with a disability determination of the Social 
Security Administration (SSA) have been added to the record.  
Finally, a transcript of the veteran's June 2005 hearing 
before the undersigned is now associated with the claims 
folder.  Such evidence reflects continued complaints of right 
knee pain.  However, this evidence contains no definitive 
evidence of a right knee disability.  A June 1993 examination 
of by the State of Michigan revealed degenerative arthritis  
but the right knee was not specifically mentioned.  A June 
1995 VA examination notes knee pain of unknown cause.  X-rays 
taken at that time were essentially normal.  Moreover, 
subsequent VA examination in May 2002 involved a full 
orthopedic work-up and failed to contain any diagnoses 
regarding the right knee.  None of this evidence contains any 
competent opinion causally relating any current right knee 
complaints to the veteran's active duty.  

Additionally, in June 2005 the veteran offered testimony at a 
hearing before the undersigned.  Specifically, he stated 
that, following his in-service automobile accident, he 
experienced problems with the right knee, such as giving 
away.  He claimed to have been treated for the right knee 
while in service.  

Once again, the requirements to reopen a claim under 
38 C.F.R. § 3.156(a) are twofold.  First, a submission of 
evidence must be found to be "new."  Here, the evidence 
added to the record after April 1983 was not previously 
before agency decision makers.  Nevertheless, such medical 
evidence is not new.  Indeed, it merely reflects current 
right knee complaints.  This information was already 
established at the time of the last final rating action.  
Therefore, the medical evidence submitted subsequent to that 
decision is cumulative and redundant and cannot serve as a 
basis for reopening the claim.  

The veteran's June 2005 testimony is found to be new, as it 
contains detailed  statements in which, for the first time, 
the veteran attributed his right knee disability to an in-
service automobile accident.  However, while the veteran's 
testimonial evidence is new, it is not material under 
38 C.F.R. § 3.156(2).  Indeed, such evidence fails to relate 
to an unestablished fact necessary to substantiate the claim.  
See 38 C.F.R. § 3.156(a).  Specifically, such evidence fails 
to reveal a definitive current diagnosis as to the right 
knee.  Such evidence also fails to contain a competent 
statement of etiology causally relating the veteran's current 
right knee complaints to active duty.  The absence of this 
evidence was the basis for the denial issued in April 1983 
and as such evidence continues to be lacking there is no 
basis to reopen the claim.  Moreover, while the veteran 
himself has expressed an opinion that his current right knee 
problems are due to an in-service automobile accident, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).  

In conclusion, new and material evidence has not been 
received to reopen the veteran's claim of entitlement to 
service connection for a right knee disability, previously 
denied in an April 1983 rating action.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

III. Service connection- stroke

Factual background

The veteran's March 1968 preinduction examination showed no 
cardiovascular abnormalities.  The veteran denied palpitation 
or pounding heart in a report of medical history completed at 
that time.  

During service, there are no complaints of, or treatment for, 
any cardiovascular condition, to include a stroke.  

At his May 1970 separation examination, the veteran noted a 
history of chest pain and shortness of breath.  He denied 
palpitation or pounding heart.  Objective examination was 
normal.

Following service, VA examinations dated in February 1983, 
August 1987 and August 1988 all failed to reveal complaints 
or findings relating to a cardiac disability.

A private treatment report dated in August 1988 noted a 
history of hypertension.  No cardiovascular complaints or 
current findings were made at that time.

VA examinations in April 1990 and May 1992 failed to reveal 
complaints or findings relating to a cardiac disability.

A May 1991 admission report from Detroit Medical Center shows 
a diagnosis of unstable angina.  The veteran reported chest 
pains times two to three years.  There was no history of 
heart disease.  That report did not address the etiology of 
the veteran's angina.  

A VA examination performed in June 1995 and September 1995 
revealed no complaints or findings relating to a cardiac 
disability.

VA treatment records dated in January 2002 indicate that the 
veteran suffered a left-sided stroke with right-sided 
hemiparesis.  He underwent therapy to regain articulatory 
skills and to compensate for dysarthria and dysnomia.  The 
etiology of the stroke was not discussed.  

Analysis

At the outset, the Board has considered whether presumptive 
service connection for chronic disease is warranted in the 
instant case.  Under 38 C.F.R. § 3.309(a), arteriosclerosis 
is regarded as a chronic disease.  However, in order for the 
presumption to operate, such disease must become manifest to 
a degree of 10 percent or more within 1 year from the date of 
separation from service.  See 38 C.F.R. § 3.307(a)(3).   As 
the evidence of record fails to establish any clinical 
manifestations of a stroke or any other cardiac condition 
within the applicable time period, the criteria for 
presumptive service connection on the basis of a chronic 
disease have not been satisfied.  

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection on a nonpresumptive basis.  

As previously stated, a successful service connection claim 
will contain the following three elements: (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 7 Vet. App. at 
341, 346.  

In the present case, the evidence of record establishes that 
the veteran suffered a stroke in January 2002.  Therefore, 
the first element of a service connection claim has been 
satisfied.  However, as will be discussed below, the evidence 
of record fails to establish the remaining elements of a 
service connection claim.

Here, there is no showing that a cardiac disability was 
incurred in service.  Indeed, the service medical records 
reveal normal cardiovascular findings.  To the contrary, the 
evidence shows no heart problems until 1991, when the veteran 
was diagnosed with unstable angina.  Moreover, his stroke did 
not occur until 2002, 32 years after separation from service.  
Furthermore, there is no competent medical evidence relating 
the stroke to active duty.  Therefore, the final two elements 
of a service connection claim have not been met.  

In conclusion, the evidence fails to demonstrate that the 
veteran's stroke in 2002 was causally related to service.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

New and material evidence having not been received, the 
request to reopen a claim of entitlement to service 
connection for an acquired psychiatric disorder is denied.

New and material evidence having not been received, the 
request to reopen a claim of entitlement to service 
connection for a right knee disability is denied.  

Service connection for a stroke is denied.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the claimant is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

The Board has reviewed the claims file and determines that 
additional development is required in order to satisfy the 
VCAA with respect to the veteran's claim of entitlement to 
TDIU.  Specifically, it is noted that the VCAA notice letter 
dated in June 2002 failed to apprise the veteran of the 
information and evidence necessary to substantiate that 
claim.  Additional notice is therefore necessary.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Issue a VCAA notice letter which 
satisfies all VCAA notice obligations, 
with regard to the issue of entitlement 
to TDIU, in accordance with Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002), 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), 38 C.F.R. § 3.159, and any 
other applicable legal precedent. 

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
TDIU claim, and inform him of which 
information and evidence, if any, that he 
is to provide and which information and 
evidence, if any, VA will attempt to 
obtain on his behalf.  The veteran should 
also be advised to send to VA all 
evidence in his possession which pertains 
to the appeal.  

2.  If additional evidence is received, 
in response to the above or otherwise, 
then readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Statement of 
the Case.  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  

In any event, the case should be returned to the Board for 
further appellate consideration, as appropriate.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




	                     
______________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


